Title: From George Washington to Brigadier General William Maxwell, 29 May 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir
                        Head Quarters Valley Forge 29th May 1778
                    
                    I have recd yours of the 28th from Trenton. The Arms out of which you were to have been supplied had come on as far as sussex Court  House, but for some reason or other Genl Gates ordered them back to New Windsor. I have sent up and ordered them down in the most express manner. Untill they arrive I cannot supply you.
                    You say you think Bordentown a more suitable place for your main Body than Haddenfeild. I cannot conceive how you can think Bordentown a proper place, it is hemmed in between two deep Creeks, and should the Enemy throw a small Body in your rear you must be cut off. Mount Holly was the place to which, by your instructions, you were directed to repair, as the position most safe. But if upon a consultation with General Dickinson you should judge another place more eligible I have no objection, provided it be not at Bordentown, Burlington, or any place near the Delaware flanked by the deep Creeks which run up into the Country. In a word, keep above the Heads of the Creeks and then you have the Country open to act as circumstances may require. I am &c.
                